DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1, in the reply filed on 11/15/2022 is acknowledged. Claim 80 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “longitudinal-member-adjusting-tool” in claim 82 and “leaflet-engaging element” in claim 88.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Pages 34 and 38 of the specification describes the “longitudinal-member-adjusting-tool” as being a rotating structure 32 coupled to a rotating torque delivering tool 26 coupled to a screwdriver head 95 coupled to a spool 46. Page 53 of the specification describes the “leaflet-engaging element” as being surgical hooks 164.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 77-82, 84-88, 90, 91, and 92 are objected to because of the following informalities: typographical errors.
Claims 77-82, 84-88, 91 and 92 should all be amended throughout as follows “the at least one longitudinal member” as recited in line 2 of claim 77.
Line 3 of claim 77 should be amended as follows: “couplable to a first portion”
Line 4 of claim 77 should be amended as follows: “a ventricle of a patient”
Line 7 of claim 77 should be amended as follows: “reversibly coupled to”
Line 7 of claim 82 should be amended as follows: “adjusting tool 
Claim 87 should be amended as “wherein the tissue anchor is at a papillary muscle of the heart
Line 2 of claim 90 should be amended as follows “with the 
Claim 92 should be amended as “wherein the tissue anchor is 
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 77, 79, and 81-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,147,542. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been anticipated by the patent claims. Specifically, the patent claims also recite at least one longitudinal member (claim 1), a delivery tool (claim 1), a handle portion defining a lumen (claim 1), a longitudinal-member-adjusting-tool (the claimed torque delivering tool; claims 1 and 9), and a slidable tube surrounding the longitudinal-member-adjusting-tool having a proximal portion being slidable into the handle lumen (the claimed slidable shaft; see claims 1 and 9-12).
Claims 78, 86, and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,147,542 as applied to claims 77 and 85 above, and further in view of Davidson (US Pub. No. 2007/0118151).
The patent claims recite the claimed invention except for the first end portion of the longitudinal member being coupled to a helical tissue anchor configured for implantation at a papillary muscle of the heart. Davidson discloses an apparatus comprising a longitudinal member (60) and teaches a first end portion of the longitudinal member being coupled to a helical tissue anchor (50) configured for implantation at a papillary muscle (2) of the heart (for example, see Figures 15-16 and paragraph 97). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the patent’s claimed invention with the first end portion of the longitudinal member being coupled to a helical tissue anchor configured for implantation at a papillary muscle of the heart as taught by Davidson. Doing so would have facilitated coupling of the first end portion of the longitudinal member to a papillary muscle as is intended with the patent claimed invention (for example, see claim 24 of the patent).
Claims 88-91, 97, and 98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,147,542 as applied to claim 82 above, and further in view of Loulmet (US Pub. No. 2007/0118213).
Regarding claim 88, the patent claims recite the claimed invention except for a leaflet-engaging element coupled to the second end portion of the longitudinal member, the leaflet-engaging element being removably coupled to a distal end portion of the tube, the leaflet-engaging element being configured to engage the leaflet. Loulmet discloses an apparatus comprising a longitudinal member (cord 400) and teaches a leaflet-engaging element (anchor 700 having hooks 802 for piercing tissue; this element is being interpreted under 112, 6th paragraph, in which page 53 of the specification describes the “leaflet-engaging element” as being surgical hooks 164) coupled to the second end of the longitudinal member (for example, see Figure 9), the leaflet-engaging element being configured to engage the leaflet (302; for example, see paragraph 52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the patent’s claimed invention with a leaflet-engaging element coupled to the second end portion of the longitudinal member as taught by Loulmet. Doing so would have facilitated coupling of the second end portion of the longitudinal member to a leaflet as is intended with the patent claimed invention (for example, see claim 13 of the patent). Further, the modification yields the leaflet-engaging element being removably coupled to a distal end portion of the tube since the longitudinal member resides within, and is removably coupled within, the lumen of the tube (the recited shaft; for example, see claim 2 of the patent).
Regarding claim 89, Loulmet further teaches a leaflet-engaging element holder (702) reversibly couplable to the leaflet-engaging element (700) in order to introduce, advance, position, release, and secure the leaflet-engaging element (700) to tissue (for example, see paragraph 51). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the patent’s claimed tube distal end portion with a leaflet-engaging element holder reversibly couplable to the leaflet engaging element as taught by Loulmet. Doing so would have provided an effective means for introducing, advancing, positioning, releasing, and securing the leaflet-engaging element to tissue. 
Regarding claim 90, the patent’s claimed tube (the recited shaft) is structured as claimed and thus the distal end portion is configured to perform the function as claimed (for example, by sliding the slidable tube/shaft to engage the leaflet with the leaflet-engaging element).
Regarding claim 91, the patent claims fail to recite the first portion of the longitudinal member is coupled to a tissue anchor that is anchorable to the first portion of heart tissue by the delivery tool. Loulmet further teaches the first portion of the longitudinal member (cord 400) is coupled to a tissue anchor (402) that is anchorable to the first portion of heart tissue by the delivery tool (for example, see Figures 5-7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the patent’s claimed invention with the first portion of the longitudinal member being coupled to a tissue anchor that is anchorable to the first portion of heart tissue by the delivery tool as taught by Loulmet. Doing so would have facilitated coupling of the first portion of the longitudinal member to heart tissue as is intended with the patent claimed invention (for example, see claim 1 of the patent). Further, the modification yields the tissue anchor being reversibly coupled to the longitudinal-member-adjusting tool, since the longitudinal member resides within, and is removably coupled within, the lumen of the tube which surrounds the longitudinal-member-adjusting tool (the recited shaft and torque-delivering tool; for example, see claims 1 and 18 of the patent).
Regarding claims 97 and 98, the patent’s claimed delivery tool is structured as claimed and thus is configured to perform the function as claimed.
Claim 92 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,147,542 in view of Loulmet as applied to claim 91 above, and further in view of Davidson (US Pub. No. 2007/0118151).
The patent claims fail to recite the tissue anchor is a helical anchor. Davidson discloses an apparatus comprising a longitudinal member (60) and teaches a first end portion of the longitudinal member being coupled to a helical tissue anchor (50) configured for implantation at a papillary muscle (2) of the heart (for example, see Figures 15-16 and paragraph 97). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have substituted the tissue anchor of the patent’s claimed invention as modified by Loulmet with a helical tissue anchor configured for implantation at a papillary muscle of the heart as taught by Davidson. Doing so would have yielded predictable results, namely, facilitated coupling of the first end portion of the longitudinal member to a papillary muscle as is intended with the patent claimed invention (for example, see claim 24 of the patent).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 77, 79, and 81 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Loulmet (US Pub. No. 2007/0118213).
Regarding claim 77, Loulmet discloses an apparatus comprising at least one longitudinal member (cord 400) having opposite first and second end portions (the distal and proximal portions), the first end portion being couplable a first portion of heart tissue that surrounds a ventricular space of a ventricle of the patient (for example, the papillary muscle 304), the second end portion being couplable to a leaflet (for example, mitral valve leaflet 302) of the heart of the patient, a tension of the longitudinal member being adjustable to repair an atrioventricular valve of the patient (for example, see paragraphs 56-58 describing the practitioner can apply tension to the cord), and a delivery tool (204/300) reversibly coupled to the at least one longitudinal member (for example, via removing 400 from the lumen of the tool and inserting 400 into the lumen of the tool), the delivery tool (204/300) being deliverable between leaflets of the atrioventricular valve to deliver and adjust the tension of the longitudinal member (since the tool is tubular it is deliverable as claimed), the delivery tool (204/300) being configured to couple the first end portion of the longitudinal member to the first portion of heart tissue (for example, see Figures 3-6), couple the second end portion of the longitudinal member to the leaflet (for example, see Figure 9), adjust tension of the longitudinal member (for example, paragraph 56 describes tension may be applied to the cord 400 to correct the position of the valve leaflet and paragraph 58 describes tension being applied by pulling on the cord 400, thus the user could hold the cord to 204/300 such that retracting 204/300 tensions the cord 400, thereby 204/300 is considered configured to adjust tension of the longitudinal member as claimed), assume a first diameter at a portion of the delivery tool that passes between the leaflets of the atrioventricular valve during coupling of the first end portion of the longitudinal member to the first portion of heart tissue (for example, when 204 is over the portion of 300 and placed between the leaflets), and be changed to assume a second diameter that is smaller than the first diameter, at the portion of the delivery tool that passes between the leaflets of the atrioventricular valve, during adjusting of the tension of the longitudinal member (for example, if 300 were retracted the second diameter would be the diameter of 300, which is smaller than the diameter of 204).
Regarding claim 79, Loulmet discloses during coupling of the second end portion of the longitudinal member (400) to the leaflet, the delivery tool (204/300) assumes the second diameter (capable of performing this function by withdrawing 204 from 300).
Regarding claim 81, Loulmet discloses wherein the delivery tool (204/300) is configured to couple the second end portion of the longitudinal member to the leaflet by puncturing the leaflet (by applying anchor 700 that has legs 802 that pierce the tissue to couple the second end of the longitudinal member to the leaflet 302, for example, see paragraph 52).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loulmet as applied to claim 77 above, and further in view of Davidson (US Pub. No. 2007/0118151).
Loulmet discloses the first end portion (the distal end) of the longitudinal member (400) is coupled to a tissue anchor (402) configured for implantation at a papillary muscle of the heart (for example, see Figures 4A-6). Loulmet fails to disclose the tissue anchor is helical. Davidson also discloses an apparatus comprising a longitudinal member (60) having a first end portion coupled to a tissue anchor (50) configured for implantation at a papillary muscle (2) of the heart (for example, see Figure 16). Davidson teaches the tissue anchor (50) is a helical tissue anchor (for example, see Figures 15-16 and paragraph 97). The substitution of one known element (helical tissue anchor and deployment mechanism therefore as shown in Davidson) for another (tissue anchor and deployment mechanism therefore shown in Loulmet) would have been obvious to one having ordinary skill in the art at the time the invention was made since the substitution of the tissue anchor as shown in Davidson would have yielded predictable results, namely, provided an effective anchor for anchoring the longitudinal member to the papillary muscle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 28, 2022